Citation Nr: 1635718	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a low back disability.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a low back disability was previously denied in a prior unappealed October 1974 rating decision.  

2.  Some of the additional evidence received since that October 1974 decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence having been received since the October 1974 rating decision, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as to the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a low back disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

With regard to the application to reopen a previously denied claim of service connection for a low back disability, regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380   (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, the initial question before the Board is whether new and material evidence has been presented.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for a low back disability in May 1974.  He contended that he injured his back and broke his leg in an accident in February 1971 during service.

The RO denied entitlement to service connection for a low back disability in a November 1974 rating decision, finding that there was no evidence of a current low back disability.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the November 1974 rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The evidence of record at the time of the prior final November 1974 rating decision included his lay statements, service treatment records, and a report of a September 1974 VA examination which included a diagnosis of residuals of trauma of the low back; normal on current examination.  A September 1974 X-ray study of the lumbosacral spine was normal.

The Veteran filed an informal claim to reopen his previously denied claim of service connection for a back disability in March 1982.  He stated that he would forward medical evidence in 30 days.  A handwritten note on this document by a RO employee, dated one month later in April 1982, indicated that no evidence had been received, and no further action was taken by the RO, which apparently determined that the claim was abandoned.  See 38 C.F.R. § 3.158(a).  No additional evidence was received from the Veteran regarding this claim for several years.  

The Veteran filed the current application to reopen a claim of service connection for a low back disability in June 2011, and the instant appeal ensued.

Additional evidence received since the prior final November 1974 rating decision includes lay statements, reports of VA examinations conducted in January 1977, December 1990, and August 2012, and recent VA outpatient treatment records reflecting complaints of chronic back pain.  A November 2009 X-ray study of the lumbosacral spine was performed in light of his complaints of right hip and low back pain, but showed no acute abnormality.

The report of a January 1977 VA examination reflects that the examiner diagnosed residuals of right hip injury with fracture of the right femur, postoperative fracture of the right femur with residuals of lower back pain and slightly shorter right lower extremity with sclerosis and necrosis of the femoral head.  

The Board finds that the January 1977 examination report is both new and material, as it suggests a link between the service-connected right leg disability and back pain.  Moreover, the Veteran's recent lay statements to the effect that he has had continuous back pain since his in-service accident are also new and material.  When considered with the evidence of record, this additional evidence is new and material and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Thus, the claim is reopened.


ORDER

The claim for service connection for a low back disability is reopened, and the claim is granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a low back disability, including as secondary to service-connected right hip and leg disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records reflect that the Veteran was injured in a motor vehicle accident in early February 1971, and suffered a fracture of the right femur, for which he underwent surgery.  It does not appear that all of the service treatment records are on file.  Specifically, the clinical records of inpatient treatment at U.S.A.H. Fort Benjamin Harrison during his hospitalization in February 1971 are not on file.  On remand, the AOJ should attempt to obtain these records and any additional available service treatment records.

The available service treatment records show that in an October 1971 report of medical history, the Veteran complained of recurrent back pain, and the reviewing examiner stated that the Veteran was in an automobile accident six months ago, suffered fractures of the nose and right femur, and reported recurrent low back difficulties.  The Veteran's spine was normal on separation medical examination in October 1971.

The Veteran has stated that he has had continuous symptoms of low back pain since service, and lay statements and medical evidence reflect that he has a leg length discrepancy and a limp.  See June 2011 claim, November 2012 notice of disagreement, and reports of VA examinations in January 1977 and December 1990.  However, an August 2012 VA examination found no leg length discrepancy, and also noted that the Veteran had a total right hip joint replacement in 1994.

The Board finds that the Veteran's report of a long history of low back pain is credible.  However, the nature of any current low back disability is unclear.  For example, a November 2009 X-ray study of the lumbosacral spine was performed in light of his complaints of right hip and low back pain, and showed no acute abnormality.  

Although the Veteran underwent a VA examination in August 2012, it pertained primarily to his right hip and leg disabilities, and he has not undergone a VA compensation examination regarding his claimed low back disability in connection with the current appeal.  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board finds that a VA compensation examination is warranted to determine whether the Veteran has a current low back disability that is related to service or a service-connected disability.  See 38 C.F.R. § 3.310.

The Veteran's service-connected disabilities currently include a right total hip replacement with hypertrophic ossification of the right superior acetabular ileum and residuals of right femur fracture, right lower extremity varicose veins with recurrent venous thrombosis, and right lower extremity residual scars.

The AOJ should attempt to obtain any records of VA treatment or evaluation for a low back disability dated since separation from service.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any available clinical records of inpatient treatment at U.S.A.H. Fort Benjamin Harrison during the Veteran's hospitalization for a right femur fracture in February 1971.

If these records are not available, the claims file must be annotated to reflect this.

2.  Obtain all relevant VA medical records of treatment or evaluation of a back disability dated since separation from service (that are not duplicates of those already in the claims file), and associate them with the claims file.

3.  Then, arrange for a VA examination and medical opinion regarding the Veteran's claimed low back disability.  The claims file must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner is asked to respond to the following questions:

a)  Comment on the Veteran's reports of low back pain since service, and provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed low back disability was incurred during service, or is otherwise related to service. 

b) Provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is (1) proximately due to or (2) chronically aggravated by a service-connected disability.  

His currently established service-connected disabilities are:  right total hip replacement with hypertrophic ossification of the right superior acetabular ileum and residuals of right femur fracture, right lower extremity varicose veins with recurrent venous thrombosis, and right lower extremity residual scars.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion must consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


